IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE              FILED
                    NOVEMBER 1997 SESSION          December 10, 1997

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
CHARLES SPRINKLE,
                               ) C.C.A. No. 03C01-9612-CR-00474
      Appellant,               )
                               ) Hawkins County
V.                             )
                               ) Honorable James E. Beckner, Judge
                               )
STATE OF TENNESSEE,            )
                               ) (Post-Conviction)
      Appellee.                )




FOR THE APPELLANT:              FOR THE APPELLEE:

Charles Sprinkle, Pro Se        John Knox Walkup
N.E.C.C.                        Attorney General & Reporter
P.O. Box 5000
Mountain City, TN 37683-5000    Marvin E. Clements, Jr.
                                Assistant Attorney General
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493

                                C. Berkeley Bell, Jr.
                                District Attorney General

                                Doug Godbee
                                Assistant District Attorney General
                                Main Street, Hawkins County Courthouse
                                Rogersville, TN 37857




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                  OPINION


       In 1985 the appellant, Charles Sprinkle, was convicted of aggravated rape

and incest. He received an effective sentence of fifty-three years incarceration in

the Tennessee Department of Correction. In 1996 he filed a petition for post-

conviction relief alleging that the indictment against him was insufficient for failing

to allege a mens rea. The trial court dismissed the petition as time barred. He

appeals this dismissal. Upon review, we affirm.



       The appellant's convictions became final over eleven years ago. At that

time the law allowed three years to file a petition for post-conviction relief. Tenn.

Code Ann. § 40-30-102 (repealed 1995). The appellant's time period for filing

his petition has expired. Therefore, his petition is time barred.



       Accordingly, we find no error of law mandating reversal. The trial court's

dismissal of the petition is affirmed in accordance with Tenn. R. Ct. Crim. App.,

Rule 20.




                                                  __________________________
                                                  PAUL G. SUMMERS, Judge


CONCUR:

                                          -2-
______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
J. CURWOOD WITT, JR., Judge




                                   -3-